            Case 5:18-cv-00388-TES Document 62 Filed 12/04/18 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION


VC MACON GA, LLC,                                  )
                                                   )
          Plaintiff,                               )
                                                   )
vs.                                                ) CASE NO. 18-CV-00388-TES
                                                   )
VIRGINIA COLLEGE, LLC and                          )
EDUCATION CORPORATION OF                           )
AMERICA,                                           )
                                                   )
                                                   )
          Defendants.
                                                   )

    MOTION OF THIRD PARTIES THOMAS D. GORDON AND THOMAS P.
GALLAGHER, AS CO-TRUSTEES OF THE DON LEVIN TRUST DATED AUGUST 30,
     1991, AS AMENDED, TO VACATE PRELIMINARY INJUNCTION AND
                        RECEIVERSHIP ORDER

          For the reasons explained more fully in the contemporaneously filed memorandum of law

in support of this motion, third parties Thomas D. Gordon and Thomas P. Gallagher, as co-

trustees of the Don Levin Trust dated August 30, 1991, as amended (collectively “Don Levin

Trust”), hereby move the Court to vacate the order entered on November 14, 2018 (Docket

No. 26) (the “Order”), appointing a receiver over Defendants Virginia College LLC, and

preliminarily enjoining Defendants’ creditors, including the Don Levin Trust, from bringing a

creditor action against Defendants in any court nationwide.

          Specifically, the Order should be vacated as to the Don Levin Trust because: (1) this

Court lacks personal jurisdiction over the Don Levin Trust, see Ga. Code Ann. § 9-10-91;

Bristol-Myers Squibb Co. v. Superior Court of California, San Francisco Cty., 137 S. Ct. 1773,

1779 (2017); and (2) the Don Levin Trust was not provided any notice of, nor given a fair

opportunity to prepare for, the hearing on Defendants’ motion for receivership and preliminary


1094169
            Case 5:18-cv-00388-TES Document 62 Filed 12/04/18 Page 2 of 3



injunction, in violation of fundamental due process and Federal Rule of Civil Procedure 65, see

Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 546 (1985) (“The essential requirements of

due process … are notice and an opportunity to respond.”); Granny Goose Foods, Inc. v.

Brotherhood of Teamsters & Auto Truck Drivers, 415 U.S. 423, 432 n.7 (1974) (Rule 65(a)

“implies a hearing in which the defendant is given a fair opportunity to oppose the application

and to prepare for such opposition”) (emphasis added).

          In addition, the receivership is improper and should be vacated for the additional reasons

that: (1) the requested receivership is not in support of any substantive claim, as Defendants

have no claims in this action, see Kelleam v. Maryland Cas. Co. of Baltimore, Md., 312 U.S.

377, 381 (1941); Nat’l P’ship Inv. Corp. v. Nat’l Hous. Dev. Corp., 153 F.3d 1289, 1291 (11th

Cir. 1998); and (2) Defendants have not established any of the elements that must be met before

this extraordinary remedy may be imposed, see M.L. Aslan, LLC v. Stadco, Inc., No. 1:13-CV-

3266-RWS, 2013 WL 12070097, at *1 (N.D. Ga. Oct. 15, 2013); Aviation Supply Corp. v.

R.S.B.I. Aerospace, Inc., 999 F.2d 314, 317 (8th Cir. 1993).

          Similarly, the nationwide preliminary injunction is improper and should be vacated for

the additional reasons that (1) the preliminary injunction is improperly and wholly untethered

from the claims (by Plaintiff) actually at issue in this case, see Kaimowitz v. Orlando, Fl.,

122 F.3d 41, 43 (11th Cir. 1997); and (2) Defendants have not met the high standard for the

issuance of this “extraordinary and drastic remedy,” see All Care Nursing Serv., Inc. v. Bethesda

Mem’l Hosp., Inc., 887 F.2d 1535, 1537 (11th Cir. 1989).

          Specifically, to obtain a preliminary injunction, a party must demonstrate: “(1) a

substantial likelihood of success on the merits; (2) that irreparable injury will be suffered if the

relief is not granted; (3) that the threatened injury outweighs the harm the relief would inflict on




1094169                                            2
            Case 5:18-cv-00388-TES Document 62 Filed 12/04/18 Page 3 of 3



the non-movant; and (4) that entry of the relief would serve the public interest.” Schiavo ex rel.

Schindler v. Schiavo, 403 F.3d 1223, 1225-26 (11th Cir. 2005) (citations omitted). Defendants

have not, and cannot, satisfy any of these elements because: (1) Defendants have no claim, and

thus cannot demonstrate a substantial likelihood of success on the merits; (2) Defendants have

identified no legally recognizable irreparable harm that they will suffer absent a preliminary

injunction; (3) the harm to third parties, including the Don Levin Trust, imposed by the

nationwide injunction outweighs any harm that may be suffered by Defendants absent the

injunction; and (4) the preliminary injunction is directly contrary to the public interest as

expressed by Congress in the Bankruptcy Code and the Higher Education Act, 20 U.S.C. §

1002(a)(4)(A).

          The Don Levin Trust thus respectfully requests that the Court vacate the Order.



          Respectfully submitted this 2nd day of December, 2018.



                                            By: /S/ - Eric J. Lorenzini
                                                ERIC J. LORENZINI*
                                                ANGELA M. BUTCHER*
                                                ELKINS KALT WEINTRAUB REUBEN
                                                GARTSIDE LLP
                                                2049 Century Park East, Suite 2700
                                                Los Angeles, California 90067-3202
                                                Telephone: 310.746.4400
                                                Facsimile: 310.746.4499

                                                 *Pro Hac Vice Applications pending

                                                 Attorneys for Third Parties Thomas D. Gordon and
                                                 Thomas P. Gallagher, as Co-Trustees of the Don
                                                 Levin Trust Dated August 30, 1991, as Amended




1094169                                           3
